—In an action to recover damages for termination of employment without just cause, the plaintiff appeals from an order of the Supreme Court, Nassau County (Burke, J.), entered August 4, 1994, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Since the plaintiff failed to serve a notice of claim, the Supreme Court correctly granted the defendant summary judgment dismissing the complaint (see, Education Law § 3813 [1]; Philson Painting Co. v Board of Educ., 133 AD2d 619). Mangano, P. J., Miller, Santucci and Hart, JJ., concur.